﻿ Mr. President, it is my privilege to address
to you today, on behalf of the Democratic Republic of Madagascar, our warm congratulations and sincere wishes for success. We know your talents as a jurist and a diplomat and your qualities as a statesman which you have so often and so successfully used in the service of your country and of your region, of the Movement of Non-Aligned Countries and of the United Nations, and they augur well for our present session.
1.	To your predecessor, the Deputy Minister for Foreign Affairs of the Hungarian People's Republic, our colleague of long standing, Mr. Imre Hollai, we renew our great respect and special thanks for the calm, rational and effective way in which he conducted our work.
2.	We reiterate our confidence in and support for the Secretary-General, whose reports on our activities have provoked clear and salutary thought on the state of international relations and the role befitting our institutions.
3.	Lastly, we are pleased to welcome among us Saint Christopher and Nevis.
4.	It has been said that the delegations from the third world come to the United Nations to present their demands, describe their difficulties and explain their concerns and then go home with reassurances and promises that are sometimes not kept, because reality determines otherwise. We detect this general feeling of frustration at every session, as it is true that the hopes for the improvement of the world situation are dashed by events and incidents the seriousness of which we recognize.
5.	Indeed, wherever we look, we see only disorder and confusion. Economic, monetary and financial disorder! Disorder in political relations and confusion in ideological relations! Disorder and confusion in assigning responsibility for ensuring peace and understanding among nations and for ensuring full development for peoples in the best possible conditions.
6.	This year again, we are far from the global security provided for by the Charter, because we cannot reach agreement on the methods to be used, on the procedure to follow or even on the meaning of the concept. Generalized war, we are told, has so far been avoided, but regional conflicts continue to be manipulated and the great fear of nuclear war grips all peoples without exception.
7.	Furthermore, since recovery seems to be confirmed in certain countries, statements are being made advocating a dialogue to deal with the crises of growth and development, while nevertheless encouraging the maintenance of several grey areas concerning the objectives, content and format of such a dialogue.
8.	One should not therefore be astonished if peoples, particularly the peoples of the third world, seek new ways to ensure peace and development, in the absence of a security system whose establishment has been prevented by obstacles arising from mistrust, the promotion of selfish interests, the determination to perpetuate an outdated state of affairs and the decline of what the Secretary- General, in his latest report on the work of the Organization, calls multilateralism and internationalism.
9.	Our peoples are hardly familiar with the cryptic language of politico-military circles concerning ballistic missiles, strategic bombers or intermediate nuclear forces. But can one really wish them to be other than particularly interested in the peace movements and in initiatives advocating the non-use of force, the non-use of nuclear weapons and the demilitarization and denuclearization of zones of peace and outer space?
10.	Can we be blamed too for insisting that it is essential to continue disarmament negotiations and not to use them as mere window-dressing or as one more pawn in the East-West confrontation?
11.	We have the night and the duty to insist on this, all the more so because we are all concerned by the over- armament of the great Powers and because cold-war animosities are re-emerging. The situation is such that we have the unpleasant impression that we have become the hostages of concepts which primarily serve selective strategies.
12.	In this connection, we recall that a five-point plan was recently proposed for the Mediterranean, providing for the limitation of naval activities, the reduction of naval equipment, confidence-building measures, the withdrawal of vessels equipped with nuclear weapons and the non-deployment of nuclear weapons in coastal and hinterland States. Of course, we maintain the specific nature of the Indian Ocean. But if this plan is good enough for the Mediterranean then it is also good enough for the Indian Ocean; it could even be applied to other regions that wish to be zones of peace. In this connection the great Powers and blocs should decree a moratorium, with the idea of subsequently limiting, reducing and eliminating all military activity there.
13.	It would be naive of us, however, to believe that nuclear disarmament will help make our peoples more secure. Indeed, what security can there be when we see the transfer and the crystallization of international tensions in regions regarded, rightly or wrongly, as strategic?
14.	In the case of Chad, for example, the Democratic Republic of Madagascar, which recognizes the legitimacy conferred by the Lagos agreements concluded with the endorsement of the Organization of African Unity [AU], is opposed to any attempt to internationalize a conflict that primarily concerns the Chadians themselves. However, it was seen fit at one time to resort to means out of all proportion to the African dimension of the problem. We can understand, nevertheless, the recourse to machinery in an agreement for co-operation between the Chadian movement and a foreign Power. An argument has been put forward by our regional organization
to promote reconciliation and reconstruction through negotiations. It would be more advantageous, we believe, to help the Chadians to explore the feasibility of this approach rather than to insert the problem of Chad within the context of possible great Power confrontation.
15.	The same argument applies to Namibia. The right of the Namibians to peace and security must be attained through independence and not through the establishment of an arbitrary link between the return to international legality and the imposition on the People's Republic of Angola of conditions incompatible with its sovereignty. If we want to talk about security—although the South African regime is scarcely concerned about the security of its neighbouring States, near or far—if we really want to talk about security, my Government advocates dispatching a pan-African or international peace-keeping force to Namibia's frontiers, once independence has been obtained in keeping with Security Council resolution 435 (1978) or, in default of that, proclaimed by the United Nations under the aegis of the South West Africa People's Organization [SWAPO].
16.	It is ironic that certain circles attach importance to the requirements of the apartheid minority regime, which is only concerned with human rights and the rights of people in order to Rout and repress them. We cannot agree that this regime, which does not recognize any right of the African majority, should become the regional policeman. Hypocrisy has become accommodating. The cause of Africa should not be further betrayed, and we reiterate our support for the African National Congress in its struggle for national liberation.
17.	Lastly, in the Western Sahara, which remains the key to peace and security in the sub-region, the efforts of the OAU have had their ups and downs. The interests of the Saharan people, whom we fully support in their quest for freedom and justice, must prevail. The OAU has committed itself to preserving these interests by recommended direct negotiations between Morocco and POLISARIO o establish a cease-fire and a referendum free from military or administrative pressure—in other words, after the withdrawal of the Moroccan troops and administration. We have no ambition to make or rewrite history, but to ignore the consensus which arose around this problem during the last Assembly of Heads of State and Government of the Organization of African Unity would endanger the already difficult task of the Implementation Committee, and the credibility and future of the OAU.
18.	To reduce tension and eliminate regional conflicts through political settlements strictly conceived outside any East-West confrontation and with due consideration for the rights of peoples and nations to peace and security, as well as for the fundamental principles of sovereignty, mutual respect and non-interference—this is still our position on the other problems before us.
19.	Thus, we continue to support the just proposals of the Democratic People's Republic of Korea on the reunification of the Korean homeland which would be independent, peaceful and free from outside interference. We also call for the implementation of the declaration on South-East Asia, issued by the Seventh Conference of Heads of State or Government of Non-Aligned Countries a declaration that the
countries of Indo-China and those of the Association of South-East Asian Nations	have already accepted as a basis for dialogue. We follow with interest developments in the talks on the situation in South-West Asia, in keeping with the guidelines set forth by the special representative of the Secretary-General, which is an approach already advocated by Afghanistan itself. We call on Iraq and Iran to put an end to a fratricidal and senseless war, and we support the initiatives of the Contadora Group and of other States to ensure that democracy, security and stability shall be enjoyed by the peoples of Central America.
20.	The questions of the Middle East and Palestine have distinct characteristics, if only because of the responsibility directly assumed by the United Nations with respect to the State of Palestine and the Palestinians for the last 40 years.
21.	Conditions of peace will not be met as long as the Palestinians remain a people without land or rights, as long as Israel persists in its politically and legally unfounded argument that its sovereignty over the occupied territories is an established fact, and as long as domination and fragmentation of the Arab environment on the political, economic and social levels persist.
22.	The multiplication of treaties and always partial agreements, the proliferation over decades of often partial plans lead us to think that it is time to call, as advocated by the recent International Conference on the Question of Palestine, an international conference on the Middle East in which Palestine, represented by its liberation organization, would necessarily take part.
23.	We shall refer again to Lebanon, not to treat it as a separate issue but to express the hope that the unity, stability and preservation of the territorial integrity of Lebanon will be achieved thanks to the recent cease-fire which was agreed to by the parties involved.
24.	In connection with the economic section of my statement, I will not go into a detailed analysis of the causes and effects of the crisis because these were dealt with masterfully by senior authorities at New Delhi, Buenos Aires, Belgrade, Geneva and Washington, as well as in other places. It is commendable that it was possible to adhere to the timetable of meetings and that major questions were debated. Nevertheless, the results of this succession of multilateral meetings failed to come up to expectations, perhaps because we entertained too many illusions or were unduly ambitious. The more likely reason is that it is still hard to reconcile our differences.
25.	Be that as it may, since optimism is a human quality, we are condemned to persevere and to succeed. However, there are intolerable situations which cannot await the result of complex negotiations. We have in mind, in particular, Africa, a continent which stands most in need of development but which development seems to have forgotten.
26.	A brief look at the facts suffices: the average rate of growth in African countries has fallen over the last three years from 4.4 per cent to 0.6 per cent; the annual income of the inhabitants today is lower than it was 20 years ago; the terms of trade have worsened by a total of about 20 per cent over five years; the overall current deficit is estimated at $12 billion and the foreign debt has increased nearly seven-fold in over 10 years, while the average debt-servicing ratio has more than doubled.
27.	Given that plainly gloomy state of affairs, our concern will undoubtedly be shared by the industrialized countries, whatever their economic and social system. The economic recovery which has been forecast will have no effect or will be feeble at best, because the economic and financial difficulties of the African countries will reduce the demand for the exports of the industrialized countries and will thus increase unemployment in some of them.
28.	It is in the interest of all, therefore, to launch the emergency programme for Africa now in order to avoid the economic collapse of the most seriously affected
countries. That programme would supplement the structural adjustment measures agreed to by our countries at the cost of additional sacrifices but which can be achieved only with co-operation on the part of the whole international community, given the fact that the origin of most of our problems lies outside our countries.
29.	The programme could include the provision of additional financial resources by increasing official development assistance and by organizing the programmes and procedures for the provision of loans by international financial institutions; continued support for the African Development Bank group, in particular with regard to the fourth general replenishment of the resources of the African Development Fund; withdrawal of protectionist measures, lowering trade barriers and opening markets to our goods; and new measures of debt relief, which would include the rescheduling of all our debts and the extension of repayment periods with no penalties for late payment.
30.	That programme would have prospects of succeeding if it were accompanied by a reduction of the interest rates of the main international financial centers and the limitation of fluctuations in interest rates.
31.	Those are only short-term measures concerning a particular region which is beset by exceptional circumstances. But our solidarity with the rest of the third world cannot be qualified and we cannot sufficiently emphasize the important and urgent need to restructure international economic relations on a democratic, just and equitable basis. We remain convinced that this profound change can be brought about only within the framework of global negotiations, which have been delayed for four years by the negative political will of certain of our partners. In the mean time, initiatives have been taken, such as the organization of an international conference on monetary and financial means of development or the convening of an international monetary conference at the highest level.
32.	We support these two conferences and these initiatives, but we believe they should not be considered preconditions for launching global negotiations but rather integral parts of the negotiations after the negotiations are under way.
33.	Furthermore, it would be abnormal and contrary to our position on collective self-reliance for us to stake everything on the North-South dialogue. South-South co-operation is important, because countries of the third world are determined to preserve their economic independence, strengthen their negotiating power and harmonize their diverse interests.
34.	The attainment of those goals presupposes that we can choose the institutional means and set up the appropriate operational instruments. In this context, the President of the Democratic Republic of Madagascar took the initiative four years ago of proposing the establishment of three funds to promote effective solidarity in the monetary, development and raw material fields, in order to strengthen the complementary links between our economies and ensure for ourselves a role at the international level.
35.	It is not a question of organizing the South against the North or of competing with existing international institutions. Our efforts are complementary but not mutually exclusive, because unless we want the new economic order to remain a mirage of the ?970s and 1980s, we must all heed the appeal made at New Delhi by the heads of State or Government of the non-aligned countries for collective action to bring about world-wide prosperity.
36.	By their permanence or recurrence and because we have not been able to overcome them, the political and economic crises have exacerbated the climate of insecurity in international relations and kept the peoples in a state of uncertainty concerning their right to well-being and social progress. However, they have had the merit of giving the concepts of peace, security and development new dimensions, in keeping with the requirements of shared responsibility, and of provoking a salutary reaction to attempts to impose on multilateral relations an approach inspired by bilateral relations.
37.	Whatever the motives for this latest development, it can only stiffen the confrontation and make the breach inevitable and final by relegating to the margins those of us that cannot agree to become pawns in a game carried on without our knowledge. In a world which is divided and stratified, only firm adherence to multilateralism will enable us to appreciate the facets of divergent interests, to resume a dialogue on which the credibility and effectiveness of our institutions will depend and to ensure the attainment of a world in peace with itself, thanks to the establishment of a just, democratic and equitable new order.
38.	Here lies the essence of non-alignment, which cannot be reduced to a mere balancing act but rather presupposes the rejection of all forms of subjection, dependence, interference, intervention or pressure in international relations, in order to be able to judge according to merit on the basis of national independence and commitments based on universally accepted principles. In other words, if we have to be aligned, let us be aligned with just causes, the aspirations of our peoples and the purposes and principles of the Charter.
